Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, *627J.), rendered January 4, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
In a hearing outside the presence of the jury, the complainant invoked his Fifth Amendment privilege (US Const 5th Amend) when questioned about criminal charges that were pending against him. The court found that the privilege was asserted on matters that were collateral to the charges against the defendant, and, over the defense counsel’s objection, precluded cross-examination of the complainant on the pending criminal charges.
We find that this constitutes reversible error under the facts of this case. The invocation of the privilege against self-incrimination goes to the complainant’s credibility (see, People v Chin, 67 NY2d 22), and the defense counsel should have been permitted to question the complainant in front of the jury about the pending charges (see, People v Thomas, 130 AD2d 692; People v Baldwin, 130 AD2d 666; cf., People v Parsons, 112 AD2d 250).
In view of our decision, we need not reach the defendant’s remaining contentions. Bracken, J. P., Kooper, Sullivan and O’Brien, JJ., concur.